DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 5/03/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 9-10, 12, 14, 17, 20-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Haught et al., (US 2010/0278991) in view of Gadkari et al., (US 2014/0377191) and further in view of Xu et al., (WO 2014/100928).
Haught et al. teaches “oral care compositions comprising a metal salt, a peroxide, and antimicrobial agent, a bad breath reduction agent, a surfactant, or a combination thereof and adding to the oral care composition a TRPV1 activator and/or vanitrope” (Abstract).  TRPV1 activators include zingerone (phenolic alkanone) (p. 3, para. [0029]). TRPV1 activators are generally “added in an amount of about 0.0001% to about 0.1% by weight of the oral care composition” (p. 3, para. [0025]). Accordingly, it would have been obvious for the compositions to have 0.1% zingerone.
However, since the TRPV1 is a result effective variable the artisan would have been expected to add as much TRPV1 as necessary to mask the bad taste of metal salts, peroxide, antimicrobial agents, bad breadth reducing agents, surfactants, and combinations thereof (p. 3, para. [0028]). For example, Haught teaches adding vanillyl butyl ether (TRPV1) in “an amount of about 0.001% to about 0.25%” which is higher than the general range.  Accordingly, it would have been obvious to administer amount above, about 0.1%.
	The prior art teaches “mixing vanillyl butyl ether and a bad taste agent comprising a zinc salt, stannous salt, a potassium salt, copper salt, or a combination thereof, to form an oral care composition” (p. 1, para. [0005]). Metal salts include combinations of zinc oxide and zinc citrate (p. 8, para. [0062]) as well as stannous fluoride, as per claims 8, 23, 24 (p. 8, para. [0065]).  The metal salts are taught to be about 0.05% to about 11%”, where “the amount of zinc or copper salts used in the present invention can range from about 0.01 to about 5%” (p. 8, para. [0068]).  Accordingly, it would have been obvious to have from 0.1%-2% stannous fluoride, as per claim 8 and  0.75 to 1.25 wt% zinc oxide and from 0.25 to 1.0% zinc citrate insofar as the claimed ranges fall within the range disclosed by the prior art.
	The compositions further comprise water, polyethelyene glycol, propylene glycol from “about 5 to about 80%” as carrier material (p. 4, para. [0039]), as per claim 19, 21; “silica abrasive”, which suffices to obviate the high cleaning silica, as per claims 10, 24, 25.  As an abrasive it would have been obvious to modify the amounts as claimed.
	Since polyethylene glycol and propylene glycol may be present from about 5-80%, it would have been obvious to have polyethylene glycol and/or propylene glcycol from 1-6%, as claimed.
	Oral care formulations include “toothpaste, dentifrice, tooth gel, subgingival gel, mouthrinse . . . chewing gum” (p. 1, para. [0012]), as per claim 29. In regard to function, the prior art teaches, “In addition to the feeling of cleanliness, consumers also want to experience the benefits of oral care actives like anti-tartar agents, for example, through their oral care regimen” (p. 2, para. [0020]), as per claim 31.

	Haught et al. teaches a specific embodiment (combined ingredients as per claim 30) comprising 0.04% zingerone (clms. 1-3), 0.79% zinc citrate, stannous chloride(stannous ion source), 0.27% sodium citrate tribasic (clm. 12)  sodium 1.30% sodium carboxymethylcellulsoe (clm. 12, 22), hydrated silica amorphous, 5% sodium alkyl sulfate (anionic surfactant; clm. 14, 26), q.s. water (clm. 21) (see Table at p. 9, para. [0074]).  
	
	Haught et al. teaches sodium lauryl sulfate, as well as amphoteric surfactants, as per claim 14, 26, where the surfactant may be present in the compositions from about 0.025% to about 9% (p. 4, para. [0040]).
	Haught et al. teaches another embodiment comprising 0.052% citric acid (p. 11, Example Product III).  Citric acid is typically used to modify the pH of compositions.  Accordingly, it would have been obvious to modify a range for this acid, as per claim 12.

	The prior art is not anticipatory insofar as the combination of zinc oxide and zinc citrate is not the preferred species; however the combination would have been obvious given its plain enumeration in the prior art.
	Since the prior art teaches combinations of zinc salts it would have been obvious to optimize a range for each, including ratios, as per claims 4-7. 
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Haught et al. does not teach microcrystalline cellulose/sodium carboxymethylcellulose.

Gadkari et al. teaches toothpaste formulations comprising “non-colloidal microcrystalline cellulose, colloidal microcrystalline cellulose” and a “a cellulose gum” (Abstract).  The colloidal microcrystalline cellulose may be co-processed with carboxymethyl cellulose, e.g. “Colloidal microcrystalline cellulose co-processed with sodium carboxymethyl cellulose (MCC/CMC)” (p. 2, para. [0023]).
According to Gadkari et al. the colloidal microcrystalline cellulose may be used to reduce abrasivity (p. 2, para. [0016]) as well as improve moisture and storage stability, “These examples show that microcrystalline cellulose produces a toothpaste with a higher water content and excellent storage stability” (p. 6, para. [0082]).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the microcrystalline cellulose/sodium carboxymethylcellulose of Gadkari et al. in the compositions of Haught et al. to modify the abrasivity of the compositions of Haught et al. as well as provide higher moisture content and excellent storage stability, as taught by Gadkari et al.



Xu et al. teaches oral care compositions comprising combinations of two zinc ions having a weight ratio range selected “from about 1:4 to about 6:1, about 1:3 to about 5:1 and about 1:2 to about 4:1” (p. 6, para. [041]). The combination of zinc ions are preferably zinc oxide and zinc citrate, wherein the ratio of zinc oxide to zinc citrate is 2:1 (p. 6, para. [0042]), as per claims 4 and 5.  Xu et al. teaches “about 0.5 zinc citrate and about 1% zinc oxide by weight of the compositions” (Id.), as per claims 1, 7 and.23 .  

The compositions of Xu et al. further comprise synthetic amorphous precipitated silica (p. 4, para. [0031]), PVM/MA (p. 10, para. [0060]; see example 2 where adhesion agent CMC is present at 0.75%, as per claim 16), polyvinylpyrrolidone (p. 9, para. [0057]; as thickening agent it would have been obvious to modify a range as per claim), sodium tripolyphosphate (p. 9, para. [0055]; see table at p. 15 where tartar control agents, i.e. TSPP and TKPP, are present at 1.0% obviating the instant claimed range) and sodium phosphate (p. 11, para. [0066]; as a buffering agent it would have been obvious to optimize a range as per claim 28).  
Xu et al. obviates the claimed amount of abrasive silica (claims 9-10) insofar as it teaches that effective amounts of abrasive are in “the range of 10% to 45%” (p. 5, para. [0037])

.

Response to Arguments
	Applicant continues to argue, “the specification specifically demonstrates unexpected advantages over the formulations as disclosed in Haught, Gadkari, and Xu” (p. 9) in regard to reducing inflammation, i.e. “the addition of even 0.1% zingerone increases the anti-inflammatory effect of the stannous and zinc ions” and “0.1% zingerone would have increased anti-inflammatory benefits relative to formulas with 0.3% zingerone” (Id.).
	However, as explained previously (Non-Final Rejection filed 7/30/2019), zingerone is a known anti-inflammatory agent, as evidenced by Brunner et al. (US 2012/0129948). Thus applicant’s results showing anti-inflammatory properties is not surprising.
	Furthermore, “[w]hen the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art.” In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).

Moreover, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing applicants formulation to the closest prior art, i.e. Haught et al., it appears that applicant’s assertions of unexpected results constitute mere argument.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612